Motion granted to the extent of requiring appellant to correct the printed appeal book on file with the clerk of this court, so that the same shall include the affidavit of Thomas J. Stewart, verified March 12, 1914; the affidavit of Ellen Cooper, verified March 27, 1914; and the affidavit of Paul E. Mead, verified April 3, 1914, read upon the motion which resulted in the order of April 4, 1914, which has been appealed from, and also the two affidavits referred to in the affidavit of William L. Flagg, verified June 17, 1914, and amending the order appealed from by reciting these *968affidavits therein. Upon such corrected record the said appeal is set down for argument on Tuesday, June 23, 1914. Present — Burr, Thomas, Carr, Rich and Stapleton, JJ.